 C & J TRANSPORT CO.C & J Transport Co. and Gilbert W. Wozniak. Case30-CA-701025 November 1983DECISION AND ORDERMEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 16 May 1983 Administrative Law JudgeRichard L. Denison issued the attached decision.The Charging Party filed exceptions and a support-ing brief, and Respondent filed a brief in oppositionto the Charging Party's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions3and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I The Charging Party contends that certain of the judge's proceduralrulings showed bias and prejudice in favor of Respondent. Upon carefulexamination of the judge's decision and the entire record, we are satisfiedthat the contentions of the Charging Party in this regard are withoutmerit.2 The Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.3 In the absence of exceptions, Members Hunter and Dennis find it un-necessary to pass on the judge's finding that it was unnecessary to resolvethe question whether deferral to the arbitration proceeding is appropriateunder the deferral guidelines set forth in Spielberg Mfg. Co., 112 NLRB1080 (1955).DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge:This case was heard in Milwaukee, Wisconsin, on Octo-ber 19 and 20, 1982, based on an original charge in Case30-CA-7010, filed by Gilbert W. Wozniak on March 11,1982. The complaint, issued May 10, 1982, as amended,alleges that the Respondent violated Section 8(a)(1) and(3) of the Act on or about January 18, 1982, by discharg-ing Gilbert W. Wozniak, the steward for Local 200, be-cause of his union and concerted activities.The Respondent's answer denies the allegations ofunfair labor practices alleged in the complaint. Upon theentire record in the case, including my observation of thewitnesses and consideration of the briefs, I make the fol-lowingFINDINGS OF FACTI. JURISDICTION AND L ABOR ORGANIZATIONBased on the allegations of fact contained in para-graphs 2(a), 2(b), 2(c), and 3 of the complaint, respective-ly, admitted by the Respondent's answer, I find that theRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.11. THE UNFAIR LABOR PRACTICESThe Respondent is engaged in the interstate transpor-tation of automobiles and commercial vehicles by trac-tor-trailer. Each driver has an assigned vehicle, which isresponsible for loading in accordance with acceptedcompany procedures. Accordingly, the arrangement ofthe particular vehicles to be transported in a given loadis an important consideration in minimizing total heightto conform with the restrictions imposed by highwayoverpasses. Likewise, once a vehicle has been loaded, thedriver is not supposed to leave the Respondent's yarduntil the load has been checked by the load supervisor.Furthermore, the Respondent has available in its yard anL-shaped measuring device set at 13 feet 6 inches, themaximum permissible height, which may be swung overthe top of the trailer to ensure that the load is not overheight.Gilbert W. Wozniak first became employed by the Re-spondent as a part-time employee in 1954. He became afull-time driver on February 5, 1962. Thereafter, until thedate of his termination on January 18, 1982, he transport-ed new cars to dealers in Illinois, Michigan, Iowa, andIndiana. Wozniak became steward for Teamsters GeneralLocal No. 200, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, when he was elected to that officein October 1969. He remained as steward until his dis-charge, by which time he had been personally involvedin about 35 grievances against the Respondent, of whichthe major cases are as follows: In 1969 Wozniak won agrievance over drivers' pay shortages. In 1971, as aresult of a complaint Wozniak made to the Union aboutthe Company, he obtained an extra 50 cents per hour forpart-time employees, in lieu of the Company payinghealth and welfare benefits for them. In 1978 he filed agrievance which ultimately cost Respondent $12,000 foreight air-conditioning units for new vehicles the Compa-ny had purchased without the air-conditioning requiredby the contract. In 1981, when the Company changed itslocation, Wozniak filed a grievance which obtained addi-tional mileage pay for drivers as a result of the addeddistance.According to Wozniak, beginning in 1969 or 1970,"right up until the end of my employment there," Termi-nal Manager Virgil Solberg would tell Wozniak "everytime a shortage slip would go in, he would say words tothe effect of 'you're trying to break the company. Younever give up with some of these things. The Company268 NLRB No. 44319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis hurting. You're trying to get everything you can outof the company." Wozniak was unable to specificallyrelate the places, dates, and precise content of any of theconversations he generally described.Wozniak belonged to the Teamsters for a DemocraticUnion, a dissident employee group within the Teamsterswhich publishes literature and conducts activities criticalof the Union's leadership. Wozniak distributed T.D.U.literature by leaving it in the drivers' room from whenceit disappeared, but he admitted that he had never seenwho picked up the literature, nor did he know who tookit. He also posted T.D.U. notices on the bulletin boardsin the drivers' room. Wozniak testified that Yard Oper-ations Manager Suscha talked with him about the T.D.U."almost at least weekly, and from November, 1980, itwas almost a daily occurrence." Suscha would ask Woz-niak for copies of the T.D.U. newspaper, The ConvoyDispatch, and Wozniak would procure them for him.However, the substance of the conversations withSuscha which Wozniak described were not about theT.D.U., but about concessions which Suscha felt itwould be necessary for the Company to obtain from theUnion in forthcoming negotiations because of the eco-nomic situation in the automobile industry. Once againWozniak was unable to identify or relate in detail anyparticular conversation. Wozniak also testified that hetalked with Garage Supervisor George Cabanac at vari-ous times in October and November 1981 about conces-sions, but once again was unable to specify either a dateor relate anything more detailed than a generalized de-scription of the content of their discussions.In November 1981, Wozniak claimed to have had aconversation with Emil Schneider, Respondent's execu-tive vice president, in the loading area of the Companyabout 3 to 3:30 p.m. No one else was in the immediatearea. Wozniak had been sitting in his truck, filling outpaperwork. According to Wozniak, he was getting outof his truck as Schneider drove up in his car and mo-tioned for Wozniak to approach. There ensured a con-versation on "the general economy." Wozniak then relat-ed in his testimony fragments of a conversation which hedescribed as lasting about half an hour. At some uniden-tified point in this conversation he claimed Schneiderasked him, "Why don't you get out of the T.D.U.?"Wozniak allegedly answered that he felt the organizationwould be of benefit to himself and perhaps the Compa-ny. At this point in his testimony Wozniak's memoryfailed. He stated he could not remember anything furtherconcerning the conversation. However, after specificleading by counsel for the General Counsel, he remem-bered that Schneider had stated that he had seen theConvoy Dispatch newspaper. He also stated that hethought the Union might have to make concessions. Thiswas the sum total of what Wozniak could rememberabout the 30-minute conversation. Schneider agreed thathe had engaged Wozniak in conversation "many times,"but insisted "we never talked about T.D.U." He agreedthat it was possible he might have talked to Wozniak athis car in November 1981, but again specifically denieddiscussing he subject of the T.D.U. I credit Schneider'svery emphatic and specific denial.'Wozniak completed a vacation period about January 1,1982. During the first week of January he was on layoffstatus. At the end of this time he received a telephonecall from Vice President and General Manager McQuaidtelling him to report for work on January 11. This waslater changed to January 12 beacuse of cold weather. Onthe morning of January 12 Wozniak reported for workshortly before 7 a.m. He was told by Supervisor Suschathat his assigned tractor-trailer was in the shop being re-paired. Suscha gave Wozniak the keys to another trac-tor-trailer combination to be loaded for a delivery to theChicago area. Wozniak fueled the vehicle and drove it tothe loading area where he found four Ford Escorts, twoford vans, and one Ford LTD station wagon assigned tohim for delivery. Despite the fact that he was loading anunfamiliar trailer, and that there are height variationscaused by differences in the dimensions of wheels, tires,and the amount of inflation of the air bags supporting thetrailer, Wozniak loaded the vehicles in the same patternhe would have used had he been loading his regularly as-signed rig. The investigation conducted by the Respond-ent following Wozniak's accident revealed that anothervehicle arrangement would have reduced the overallheight. After completing loading, Wozniak left for Chi-cago without measuring the height of the load with theL measuring device, which would have revealed an ex-cessive overall height. Instead, he testified, he "eye-balled" the load, a euphemism for guesswork, based onmere observation from the ground. Furthermore, al-though he acknowledge that he was supposed to havethe height of the load checked by Supervisor Suscha, henevertheless left the yard without having obtained therequisite inspection and approval. Later that morning,pursuant to a previous arrangement, Wozniak met a C &J driver named Schmunk for breakfast at an establish-ment at the intersection of Wisconsin Highway 20 andInterstate 94, before proceeding on to Chicago. Overbreakfast the two drivers decided to use Interstate 294,rather than the northern approach to Chicago, in orderto circumvent a 12 foot, 6 inch bridge on the north sideof the downtown area. Nevertheless, because his unmea-sured load was excessively high, the 159th Street bridgetore the top from one of the Ford vans in Wozniak'sload. It is undisputed, according to the subsequent inves-tigation conducted by the Respondent, that had Wozniakproceeded slowly under the overpass on the extremeright-hand side of the sloping road, he would havecleared the bridge. However, using the second lane fromthe right-hand side, Wozniak hit the bridge at approxi-mately 45 to 50 miles an hour. Wozniak testified that hebelieved the air valve that releases air from the air bagsuspension system on the trailer had frozen on the trip toChicago from Milwaukee leaving the trailer excessivelyhigh. Neither Wozniak nor subsequent investigation byt As noted above, Wozniak's memory concerning this conversation be-tween he and Schneider was fragmentary, at best. I am persuaded thatWozniak's memory concerning particular conversations is unreliable. Thisconclusion is reinforced by his decided tendency to generalize with re-spect to other conversations, as discussed earlier in his decision.320 C & J TRANSPORT CO.the Respondent confirmed his speculation concerningthis possibility. On arriving at the Chicago Auto Arena,Wozniak telephoned Terminal Manager Solberg and re-ported the accident. Solberg instructed Wozniak to havedriver Schmunk bring the damaged van back to Milwau-kee.2Wozniak completed his delivery, returned to Mil-waukee, and reported to work the following day. Afterloading his trailer, in the midst of preparations to leave,Supervisor Suscha notified him that he was reassingingthe run and instructed Wozniak to go to the office andfill out an accident report. In the process he had twoconversations about the incident, one with Vice Presi-dent James McQuaid and another with General ManagerEmil Schneider. Wozniak told Schneider about histheory concerning the air bags on the trailer. Schneiderstated that it was a very expensive accident, and hewould have to check into the matter. Wozniak receiveda letter of suspension, dated January 14. On Monday,January 18, Wozniak received a discharge notice termi-nating him because of the accident.3The Respondentcontends that Wozniak was discharged only because hehad a major chargeable accident within the meaning ofRule l(a) of the uniform rules and regulations of the col-lective-bargaining agreement. The General Counselargues that Wozniak was really discharged because of hisunion activities, specifically his success in filing griev-ances as the Union's steward, and because of his opensupport and activities on behalf of the T.D.U. As themainstay of his case, the General Counsel relies heavilyon two areas of his evidence which he claims reveal theRespondent's alleged unlawful motive. The first area isthe series of discussions Wozniak had with various mem-bers of supervision in which references to his union ac-tivities and the T.D.U. arose. I have already found Woz-niak's testimony concerning these conversations to be ex-tremely general. Concerning the conversation betweenWozniak and Emil Schneider in the loading area, onwhich the General Counsel places great reliance, I havecredited Schneider's denial of Wozniak's assertion thatSchneider stated Wozniak should get out of the T.D.U.In any event, over and above the question of credibility,I find, in any event, that these conversations consist ofnothing more than the innocuous discussion in the ab-sence of specific evidence that the Respondent actuallyresented Wozniak's success as a steward and activities asa T.D.U. member.The other area on which the General Counsel placesgreat emphasis concerns his argument that Wozniak wasSchmunk was not called to testify.a Wozniak grieved his termination as a result of a major chargeableaccident within the meaning of the collective-bargaining agreement. Ulti-mately, he received an unfavorable decision in final and binding arbitra-tion before the Central-Southern Conference Automobile TransportersArbitration Committee pursuant to art. 7, sec 4(b), and art. 7, sec. 5(b).of the collective-agreement. In view of my decision herein, I find it un-necessary to rule on the alternative issue in this case concerning whetheror not to defer to the arbitration decision pursuant to the Board's doc-trine enunciated in Spielberg M.fg Co., 112 NLRB 1080 (1955).treated discriminately in that he was discharged for con-duct for which other drivers had previously received alesser penalty. The General Counsel cited eight instancesoccurring between the years 1966 and 1977 involvingemployees Lloyd Anderson, William Beecher, BurtonBunger, Douglas Dickinson, George Larson, LaverneNeas, James E. Walker, and William Lutz, in which therespective employees, who had major chargeable actions,received lesser penalties, or else had their discharges re-duced to a lower form of disciplinary action. I find thisevidence unpersuasive. Not only are the cited examplesremote in time from the events of the instant case, butalso there is no evidence to show that the other employ-ees referred to engaged in the same or other serious mis-feasance as did Wozniak when he wrongly loaded, failedto measure, and failed to obtained approval of his loadon an unfamiliar trailer, and thereafter ran it under theChicago overpass at 50 miles per hour on an interiorlane.It may well be that the Respondent was not entirelyunhappy that it was Wozniak who engaged in what theRespondent described as "gross negligence." But lack ofremorse by the Respondent at a legitimate opportunity todischarge Wozniak does not prove a case of unlawfulmotive under the Act. As the Board stated in Klate HoltCo., 161 NLRB 1606, 1612 (1966):The mere fact that an employer may desire to ter-minate an employee bcause he engages in unwel-come concerted activities does not, of itself, estab-lish the unlawfulness of a subsequent discharge. Ifan employee provides an employer with a sufficientcause for his dismissal by engaging in conduct forwhich he would have been terminated in any event,and the employer discharges him for that reason,the circumstances that the employer welcomed theopportunity to discharge does not make it discrimi-natory and therefore unlawful. This, at most, is thesituation in the present case.I find that the General Counsel has failed to prove by apreponderance of the evidence that the Respondent wasunlawfully motivated by his union and concerted activi-ties when it discharged Gilbert Wozniak on January 18,1982. Instead, I find that the only reason for Wozniak'sdischarge was the circumstances surrounding the acci-dent in which he was involved on January 12, 1982.4CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union, the Intervenor herein, is a labor organi-zation within the meaning of Section 2(5) of the Act.4 Cf. Stoutco. Inr., 218 NLRB 645, 650-651 (1975).321 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The Respondent has not violated Section 8(aXl) and(3) of the Act in discharging Gilbert W. Wozniak onJanuary 18, 1982, for a major chargeable accident inwhich he was involved on January 12, 1982.On these findings of fact and conclusions of law andon the entire record I issue the following recommendedORDERsThe complaint is dismissed.' In the event no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adoptedby the Board and all objections to them shall be deemed waived for allpurposes.322